EXHIBIT 10.37

SUPREME COURT OF THE STATE OF NEW YORK COUNTY OF NEW YORK
------------------------------------------------------------------------
ALPHA CAPITAL ANSTALT and
CHI SQUARED CAPITAL, INC.

Plaintiffs,

v. SETTLEMENT

EMERALD MEDICAL APPLICATIONS CORP.,

Index No.:


Defendant.

-----------------------------------------------------------------------

This Settlement Agreement (this "Agreement"), is made and entered this 7th day
of August 2017 between Alpha Capital Anstalt ("Alpha") and Chi Squared Capital,
Inc. ("Chi Squared" and together with Alpha the "Plaintiffs") and Emerald
Medical Applications Corp. ("Defendant" or "Company") regarding the above
captioned court case (the "Action")

WHEREAS, on June 20, 2016, in connection with a $440,000 loan, the Company
executed and delivered to Alpha and Chi Squared the following documents: (i)
Securities Purchase Agreement; (ii) Registration Rights Agreement; (iii) Secured
Convertible Notes in the principal amounts of $400,000 and $40,000,
respectively; (iv) Class A Common Stock Purchase Warrants exercisable to
purchase 1,000,000 shares of the Company's common stock, par value $0.0001 (the
"Shares") and 100,000 Shares, respectively; (v) Class B Common Stock Purchase
Warrants exercisable to purchase 1,000,000 Shares and 100,000 Shares,
respectively (the Secured Convertible Notes, Class A Warrants and Class B
Warrants are collectively referred to as the "Old Securities"); and (vi)
Security Agreement. The foregoing are referred to collectively, as the
"Transaction Documents;" and

WHEREAS, on July 11, 2016, the Company executed and delivered to Alpha and Chi
Squared an Option Agreement; and

WHEREAS, the Parties acknowledge and agree that Alpha and Chi Squared have taken
the position that certain defaults may have occurred as a result of actions
and/or inactions by the Company with respect to the Company's obligations under
the Transaction Documents which the Company does not deem to be defaults; and

WHEREAS, the Parties acknowledge that on May 4, 2017, Alpha and Chi Squared
commenced the Action and filed a Motion for Summary judgment in Lieu of
Complaint in the Supreme Court of the State of New York, County of New York
against the Company (the "Motion"), seeking damages against the Company for the
defaults under the Transaction Documents; and

WHEREAS, the Parties desire to settle the matter of the alleged defaults by the
Company according to the terms and conditions set forth in this Settlement
Agreement, as well as file the Settlement Agreement on a "So Ordered" basis for
the purpose to terminating the proceeding under the Motion and further believe
an amicable resolution of all matters relative to the Transaction Documents is
in their respective best interests.

NOW THEREFORE, in consideration of the mutual obligations and promises set forth
herein, the Parties agree as follows:

Section 1. Modification of the Transaction Documents:

1.1 The Company shall exchange the Old Securities for the following securities
(the New Securities") as a 3(a)(9) exchange:
a. a new note issue to Alpha in the form annexed hereto as Exhibit A in the
principal amount of $551,600;
b. a new Class A Warrant to Alpha in the form annexed hereto as Exhibit B;
c. a new Class B Warrant to Alpha in the form annexed hereto as Exhibit C;
d. issue to Alpha 453 shares of Series A Preferred stock;
e. a new note issue to Chi Squared in the form annexed hereto as Exhibit D in
the principal amount of $55,160;
f. a new Class A Warrant to Chi Squared in the form annexed hereto as Exhibit E;
and
g. issue to Chi Squared 76 shares of Series A Preferred stock;
The Series A Preferred stock shall be issued pursuant to the certificate of
designation annexed hereto as Exhibit F.
The holding period for the New Securities shall tack back to June 20, 2016, the
original issue date of the Old Securities. The Company agrees that it shall not
take any position contrary to the previous sentence and it shall provide a legal
opinion, if requested by the Plaintiffs, opining that the holding period for the
New Securities shall tack back to June 20, 2016.

The New Securities shall be deemed "Securities" under the Securities Purchase
Agreement.

1.2 The Company shall have its transfer agent execute the letter annexed hereto
as Exhibit G.

1.3 The Parties agree that the Securities Purchase Agreements dated June 20,
2016 is hereby amended with respect to the rights of Alpha and Chi Squared to
"sweep" proceeds from any equity raise(s) by the Company ("New Equity Raise(s)")
as follows: (i) the rights of Alpha and Chi Squared to "sweep" proceeds from any
New Equity Raise(s) shall not be triggered until sixty (60) days after the
closing of the New Equity Raise(s); and (ii) thereafter, the right to "sweep"
shall be limited to 20% of the proceeds of New Equity Raise(s).

1.4 The Option Agreement executed and delivered by the Parties on July 11, 2016,
a copy of which is attached hereto, is hereby modified to extend the termination
date from July 15, 2017 to July 15, 2018 (the "New Option Termination Date"). In
all other respects, the Option Agreement shall remain in full force and effect.

Section 2. This Settlement Agreement shall be submitted to the Court to be "So
Ordered" and the Court shall retain jurisdiction to enforce the terms of this
Settlement Agreement. Upon the Plaintiffs receipt of the New Securities they
shall dismiss the Action.

Section 3. The provisions of this Settlement Agreement, including the provisions
of this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
same shall be in writing and signed by the Parties hereto.

Section 4. This Settlement Agreement shall inure to the benefit of the Parties
hereto and shall be binding upon the successors and permitted assigns of each of
the Parties hereto.

Section 5. This Settlement Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf" format
data file, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf" signature page were an original
thereof.

Section 6. All questions concerning the construction, validity, enforcement and
interpretation of this Settlement Agreement shall be determined in accordance
with the laws of the State of New York without regard to principles of conflicts
or choice of law. Any legal action or proceeding arising hereunder shall be
brought solely in the state courts located in the State of New York and County
of New York. The Parties hereto, hereby irrevocably accepts for themselves and
in respect of their property, generally and unconditionally, the jurisdiction of
the aforesaid courts. The Parties hereto hereby irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Settlement Agreement brought in the aforesaid courts and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

Section 7. If any term, provision, covenant or restriction of this Settlement
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

Section 8. The headings in this Settlement Agreement are for convenience only,
do not constitute a part of the Settlement Agreement and shall not be deemed to
limit or affect any of the provisions hereof.

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed this Settlement Agreement, by their undersigned counsel.

Dated: New York, New York
August 7, 2017

PLAINTIFFS

Alpha Capital Anstalt Chi Squared Capital, Inc.


________________________ ________________________
By: Konrad Ackermann By: Yosef Milgrom
Its: Director Its: President


DEFENDANT

Emerald Medical Applications Corp.


________________________
By:
Its:
